Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
A Declaration from an inventor of the present application, Peter Guest, was received on 12/6/2021. The Declaration is addressed within the “Response to Arguments” section below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 has been amended to require that the carbon fibers have a length of from 5-10 microns. Written support is only found for carbon fiber thickness of 5-10 microns, as opposed to length (see Page 2, Lines 20-22). Therefore, claim 8 fails to comply with the written description requirement. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terminology “the hydroxyl functional prepolymers” and “the isocyanate prepolymers” within claim 7 lack antecedent basis. Recitation of “the hydroxyl functional reactants” and “the isocyanate reactants” is suggested. 
Claim Rejections - 35 USC § 102
Claim(s) 1, 3-5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhicheng (CN104263226A). As the cited CN publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 1 and 3, Zhicheng teaches antistatic/conductive polymeric coatings (Page 1) and describes an embodiment in Example 3 whereby component B (base component) comprises polyols (hydroxyl functional reactants) and carbon fibers 7 microns in diameter and 20 microns in length and component A (activator component) comprises isocyanate reactants (Page 4). Since polyols are isocyanate reactive, they would react with polyisocyanate over the course of making polyurethane. The resulting antistatic paint is sprayed onto a surface (Page 4) and thus, the composition is sprayable. 
Regarding Claims 4 and 5, Zhicheng teaches 40 g of carbon fibers relative to 345 g of component B is used within Example 3 (Page 4), equivalent to 11.6 wt%. 
Regarding Claim 8, Zhicheng teaches another embodiment in Example 2 where the carbon fibers have a length of 5 microns (Pages 3-4). 
Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wencheng (CN105566892A). As the cited CN publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 1, 2, and 8, Wencheng teaches two component compositions comprising polyol component (base component) and polyisocyanate component (activator component), whereby the polyol component comprises carbon fibers (Pages 1-2). Wencheng teaches blending the components and injecting into mold (Page 2), which reads on the intended use of for application to a substrate. Wencheng teaches embodiments where the polyol used is a mixture of amino-terminated polyol and polyether polyol (Page 2). Since both polyols and amino-terminated polyols are isocyanate reactive, they would react with polyisocyanate over the course of making polyurethane. Wencheng teaches carbon fibers with lengths of 5-10 micron (Page 2).
Wencheng teaches both components are created via mixing/dispersing with ultrasonication (Page 2). Since Wencheng implies the components are flowable liquids, such a composition is seen to be sprayable in the absence of evidence to the contrary. 
Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehbing (US 2008/0035894 A1) as evidenced by Dobrzanski (Journal of Achievements in Materials and Manufacturing Engineering).
Regarding Claims 1 and 3, Ehbing teaches polyurethane compositions comprising carbon fibers (Abstract). Ehbing describes embodiments in Example 8 comprising a polyol component comprising Sigrafil C10 M250 UNS carbon fibers and a polyisocyanate component, construed as base component and activator component respectively (¶ 25, 38). Since polyols are isocyanate reactive, they would react with polyisocyanate over the course of making polyurethane. Ehbing teaches both components are flowable/pumpable and can be further mixed under high pressure (¶ 38-40). Since Ehbing indicates the components are flowable liquids, such a composition is seen to be sprayable in the absence of evidence to the contrary. As evidenced by Dobrzanski, Sigrafil C10 M250 UNS has a fiber length of 135 microns and fiber diameter of 8 microns. 
Regarding Claim 6, the polyol component of Example 8 further comprises DABCO 33LV catalyst (¶ 25). 
Claim Rejections - 35 USC § 103
Claims 1-8 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause (US 2011/0147675 A1; cited in IDS received 10/22/2021) in view of Zhicheng (CN104263226A). As the cited CN publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claim 1, Krause teaches antistatic/electrically conductive polyurethane compositions comprising A component comprising polyisocyanate (activator component) and B component comprising NCO-reactive groups such as polyols (base component) (Abstract; Examples). The composition comprises carbon nanotubes within the B component (¶ 11-14) and may further comprise additional additives that increase conductivity (¶ 38, Claim 24), such as carbon fibers (¶ 38). Since polyols are isocyanate reactive, they would react with polyisocyanate over the course of making polyurethane. Krause teaches the compositions can be molded or applied/coated onto substrates (¶ 13, 42) and indicates the two components are created via mixing/dispersing and subsequently mixed to create a pourable mixture (¶ 72). Since Krause implies the components are flowable liquids, such a composition is seen to be sprayable in the absence of evidence to the contrary. Krause differs from the subject matter claimed in that a particular carbon fiber length is not described. 
Zhicheng is also directed toward antistatic/electrically conductive polyurethane compositions (Page 1). Zhicheng teaches simple mixing of CNTs into polyurethane compositions is known to create antistatic compositions, but the coatings tend to delaminate after periods of rest (Page 1). Zhicheng teaches using both carbon fiber and carbon nanotube as conductive carbon within the polyol component achieves static dissipating without delamination (Pages 1-2). It would have been obvious to one of ordinary skill in the art to utilize CNT/carbon fiber combinations within the compositions of Krause because doing so would provide static dissipation while avoiding delamination after periods of rest as taught by Zhicheng. 
Zhicheng teaches carbon fibers with lengths of 5-20 microns (Page 2). 
Regarding Claim 2, Krause teaches amine functional chain extenders (¶ 35). 
Regarding Claim 3, Krause teaches carbon fiber thicknesses ranging from 2-10 microns (¶ 38), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Krause suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Krause. See MPEP 2123. 
Regarding Claims 4 and 5, Zhicheng teaches 40 g of carbon fibers relative to 345 g of component B is used within Example 3 (Page 4), equivalent to 11.6 wt%.
Regarding Claims 6 and 27, Krause teaches trialkylamine catalysts (¶ 27), which are tertiary amines. 
Regarding Claims 7 and 25, Krause teaches mixtures of polyisocyanates can be used (¶ 24). Since polyisocyanates are water-reactive, such compounds are deemed to be “drying additive formulated to remove moisture form the composition”. Krause teaches trialkylamine catalysts (¶ 27), which are tertiary amines.
Regarding Claim 8, Zhicheng teaches an embodiment in Example 2 where the carbon fibers have a length of 5 microns (Pages 3-4).
Regarding Claim 26, Krause teaches color pigments (¶ 36), fillers such as chalks (¶ 38; construed as mineral pigments), and rheology improvers/thixotropes (¶ 36-37; construed as thickeners). Alternatively, Krause teaches silicate fillers (¶ 38). There is no perceivable difference between such silicates and what is described/claimed. Accordingly, such silicates are seen to intrinsically function as a thickener in the absence of evidence to the contrary.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wencheng (CN105566892A). As the cited CN publication is in a non-English language, a machine-translated version of the application will be cited to.
Wencheng teaches two component compositions comprising polyol component (base component) and polyisocyanate component (activator component), whereby the polyol component comprises carbon fibers (Pages 1-2). Wencheng teaches blending the components and injecting into mold (Page 2), which reads on the intended use of for application to a substrate. Wencheng teaches embodiments where the polyol used is a mixture of amino-terminated polyol and polyether polyol (Page 2). Since both polyols and amino-terminated polyols are isocyanate reactive, they would react with polyisocyanate over the course of making polyurethane. Wencheng teaches carbon fibers with lengths of 5-10 micron (Page 2).
Wencheng teaches both components are created via mixing/dispersing with ultrasonication (Page 2). Since Wencheng implies the components are flowable liquids, such a composition is seen to be sprayable in the absence of evidence to the contrary.
Regarding Claim 4, Wencheng teaches embodiments where 2-5 pbw carbon fiber is used with respect to 30-50 pbw polyester polyol, 30-50 pbw polyether polyol, 4-8 pbw hollow glass beads, 1-2 pbw crosslinker, and 2-3 pbw stabilizer within the polyol component (Pages 1-2), which suggests overlapping concentrations. For example, 5 pbw carbon fiber with respect to 60 pbw polyol, 4 pbw hollow glass beads, 1 pbw crosslinker, and 2 pbw stabilizer is equivalent to roughly 7 wt%. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Wencheng suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Wencheng. See MPEP 2123.
Claims 6, 7, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wencheng (CN105566892A) in view of Schubert (U.S. Pat. No. 4,780,484). As the cited CN publication is in a non-English language, a machine-translated version of the application will be cited to.
The discussion regarding Wencheng within ¶ 33-35 is incorporated herein by reference.
Regarding Claims 6, 7, 25, and 27, Wencheng differs from the subject matter claimed in that a catalyst is not described. Schubert teaches it has long been known that compounds such as tertiary amine act as catalysts for the reaction between polyols and polyisocyanates (Abstract; Examples; Col. 9, Lines 1-6). It would have been obvious to one of ordinary skill in the art to further incorporate tertiary amine catalysts into the compositions of Wencheng because doing so would catalyst the reaction between alcohol and isocyanate functionalities as taught by Schubert. 
With respect to the drying additive of claims 7 and 27, Wencheng teaches combinations of polyisocyanates can be used (Page 2). Since polyisocyanates are water-reactive, such compounds are deemed to be “drying additive formulated to remove moisture form the composition”.
Claims 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehbing (US 2008/0035894 A1) as evidenced by Dobrzanski (Journal of Achievements in Materials and Manufacturing Engineering).
Ehbing teaches polyurethane compositions comprising carbon fibers (Abstract). Ehbing describes embodiments in Example 8 comprising a polyol component comprising Sigrafil C10 M250 UNS carbon fibers and a polyisocyanate component, construed as base component and activator component respectively (¶ 25, 38). Since polyols are isocyanate reactive, they would react with polyisocyanate over the course of making polyurethane. Ehbing teaches both components are flowable/pumpable and can be further mixed under high pressure (¶ 38-40). Since Ehbing indicates the components are flowable liquids, such a composition is seen to be sprayable in the absence of evidence to the contrary. As evidenced by Dobrzanski, Sigrafil C10 M250 UNS has a fiber length of 135 microns and fiber diameter of 8 microns. 
Regarding Claims 4 and 5, Ehbing teaches carbon fibers are in base component (¶ 38). In Example 8, the polyol component constitutes 96.87 / 96.87 + 62.44 = 60.8 wt% of the composition (Table of Page 4) and Ehbing teaches 1-15 wt% of carbon black + carbon fibers with a carbon black:carbon fiber ratio of 1:2 to 1:15 (¶ 10), which is suggestive of 0.7-14.1 wt% of carbon fibers with respect to the polyurethane composition. Taken together (the wt% of carbon fibers and wt% of base component), Ehbing is suggestive of 1.2-24.3 wt% of carbon fibers with respect to base component, which overlaps the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Ehbing suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Ehbing. See MPEP 2123.
Regarding Claim 7, the particular embodiment of Example 8 differs from the subject matter claimed in that a drying additive is not included. However, Ehbing teaches various fillers can be used such as zerolites (¶ 17; Examples). Accordingly, it would have been obvious to one of ordinary skill in the art to further incorporate fillers such as zeolites into the compositions of Ehbing, thereby predictably affording workable polyurethane compositions in accordance with the teachings of Ehbing. There is no apparent difference in structure between the zeolites described by Ehbing and those described within the specification. Accordingly, such zeolites are seen to intrinsically function as drying additives that remove moisture in the absence of evidence to the contrary. Ehbing teaches an embodiment in Example 8 whereby DABCO 33LV catalyst is further included (¶ 25, 38, Table 4).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehbing (US 2008/0035894 A1) in view of Krause (US 2011/0147675 A1; cited in IDS received 10/22/2021) as evidenced by Dobrzanski (Journal of Achievements in Materials and Manufacturing Engineering).
The discussion regarding Ehbing and Dobrzanski within ¶ 41-43 is incorporated herein by reference.
Regarding Claim 2, Ehbing describes the use of chain extender/crosslinker such as 1,4-butanediol (Table of Page 4). Ehbing differs from the subject matter claimed in that amine chain extender is not described. Krause is also directed toward antistatic/electrically conductive polyurethane compositions with carbon fibers (Abstract; ¶ 38) and teaches both 1,4-butanediol and amines such as dimethylthiotoluenediamine were both known suitable chain extenders/crosslinkers (¶ 35). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute 1,4-butanediol with amine functional reactants such as dimethylthiotoluenediamine and thereby predictably afford workable polyurethane compositions suitable for creating antistatic/electrically conducitive polyurethanes.
Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehbing (US 2008/0035894 A1) in view of Krause (US 2011/0147675 A1) as evidenced by Dobrzanski (Journal of Achievements in Materials and Manufacturing Engineering) and Ross (US 2017/0066867 A1).
The discussion regarding Ehbing, Krause, and Dobrzanski within ¶ 45-46 is incorporated herein by reference.
Regarding Claim 27, Ehbing teaches Example 8 comprises DABCO 33LV catalyst (¶ 25, 38, Table 4). As evidenced by Ross, DABCO 33LV is triethylenediamine (¶ 34), and is thus a tertiary amine catalyst.
Regarding Claim 25, the particular embodiment of Example 8 differs from the subject matter claimed in that a drying additive is not included. However, Ehbing teaches various fillers can be used such as zerolites (¶ 17; Examples). Accordingly, it would have been obvious to one of ordinary skill in the art to further incorporate fillers such as zeolites into the compositions of Ehbing, thereby predictably affording workable polyurethane compositions in accordance with the teachings of Ehbing. There is no apparent difference in structure between the zeolites described by Ehbing and those described within the specification. Accordingly, such zeolites are seen to intrinsically function as drying additives that remove moisture in the absence of evidence to the contrary.
Regarding Claim 26, Ehbing’s compositions comprise carbon black (Abstract), which is indicated to yield relatively higher viscosities (¶ 5), and is thus construed as “a thickener”. Ehbing expressly teaches the compositions can contain additional fillers, inclusive of chalks, dolomites, and aluminum hydroxides (¶ 17), the former two being construed as “mineral pigments”. Such materials intrinsically possess a color (e.g. grey or white) and are thus also construed as “color pigments”. Moreover, the carbon black materials of Ehbing can also be construed as black pigments (¶ 12) owing to their black color. While Ehbing does not describe particular combinations of fillers, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). In view of this, it would have been obvious to one of ordinary skill in the art to utilize a combination of Ehbing’s fillers thereby predictably affording workable polyurethane compositions with the expectation that, in combination, the fillers would still function as fillers.
Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive. 
The rejections pertaining to Schubert are withdrawn in view of Applicant’s amendments. Specifically, Schubert describes mixtures of the components to be a low viscosity putty-like material that does not flow, but stand (Col. 10, Lines 20-34). Therefore, Schubert is not seen to be reasonably suggestive of sprayable compositions and is not seen to provide sufficient motivation to produce sprayable compositions.
Applicant generally argues Wencheng fails to describe spraying and that the compositions of Wencheng describes hollow glass beads, which would impair sprayability. This is not found persuasive. Since Wencheng implies the components are flowable liquids, such a composition is seen to be sprayable in the absence of evidence to the contrary. Assertions from counsel that such compositions may impair sprayability in certain circumstances is not evidence. See MPEP 2145(I). Applicant’s argument is also directly refuted by the submitted Declaration. Here, Applicant argues the presence of hollow glass beads would promote clogging, but the Declaration indicates simply increasing the size of the pores within the nozzle alleviates problems associated with blockage should the size of a filler be an issue (see items 5 and 6). The claims and specification provide no particular restriction concerning spraying conditions.
Applicant argues the “The product described in the Current Application has had significant commerical success” and refers to the submitted Declaration. This is not found persuasive. 
For one, secondary considerations such as commerical success is irrelevant to 35 USC 102 rejections and cannot overcome a rejection so based. MPEP 2131.04. 
Secondly, the Declaration fails to establish a nexus between the claimed invention and the alleged commercial success. The only evidence provided within the Declaration is a discussion concerning the length of fibers with respect to blockage charactersitics under certain circumstances (Items 5 and 6) and a statement that there have been sales in excess of £100,000 whereby there are no competitors within the UK market place that provide sprayable water pipe lining coatings containing carbon fibers (Item 7). It is unclear how Items 5 and 6 provide evidence as to why the invention as claimed achieves commercial success. With respect to Item 7, in considering evidence of commercial success, care should be taken to determine that the commercial success alleged is directly derived from the invention claimed, in a marketplace where the consumer is free to choose on the basis of objective principles, and that such success is not the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee, or other business events extraneous to the merits of the claimed invention. A nexus must be established between the sales and the claimed invention whereby an applicant must show that the claimed features were responsible for the commercial success of an article if the evidence of nonobviousness is to be accorded substantial weight. See MPEP 716.03(b). Here, the Declaration only reports sales in excess of £100,000 and that there are no other sprayable water pipe lining compositions that include carbon fibers in the UK market. The Declaration fails to establish how or why the alleged commercial success is a result from the invention claimed in a marketplace where the consumer is free to choose on the basis of objective principles. There is no evidence presented that ties the alleged commerical success to the presence of carbon fibers within the polyurethane compositions. There is no given context for the £100,000 figure that establishes how this constitutes “commercial success” with respect to the sprayable water pipe lining coatings marketplace. See MPEP 716.03(IV). 
Lastly, the claims are not commensurate in scope with the evidence offered in support of the commercial success allegation. MPEP 716.03(a). While the Declaration urges “The product described in the application has had significant commerical success”, an affidavit or declaration attributing commercial success to a product or process "constructed according to the disclosure and claims of [the] patent application" or other equivalent language does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims. Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988). The specification only illustrates a two foam formulations with specific components and concentrations. It is unclear exactly how the data within the specification concerning two foam formulations illustrates commercial success throughout the scope of the claim which imposes no apparent restriction with respect to specific components and concentrations. 
It also bears mentioning the Declaration itself indicates that the claims are not commensurate in scope with the alleged commercial success. The discussion concerning the alleged commercial success (Item 7) only speaks of “a polyurethane / polyurea system filled with 150 micron carbon fibers to a level that retains some flexibility for the cured coating”. A polyurethane / polyurea system is clearly not required. The 150 micron or less range extends well beyond the single 150 micron carbon fibers described. The Declaration alludes to some requirement in terms of carbon fiber concentration to retain flexibility, but there is no concentration requirements within the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764